ALLOWABILITY NOTICE

Responses to Amendments and Arguments
Applicant’s argument filed on 9 February, 2022 to the Drawings has overcome the objection.
Applicant’s amendment filed on 9 February 2022 with respect to the rejection of claims 29 and 30 under 35 U.S.C. 112(b) or 112 (pre-AIA ), 2nd paragraph has been fully considered and are persuasive. Thus, the rejection of claims 29 and 30 under 35 U.S.C. 112(b) or 112 (pre-AIA ), 2nd paragraph has been withdrawn.
Applicant’s arguments filed on 9 February 2022 with respect to the rejection of claims 19-36 under 35 U.S.C. 103 have been fully considered and are persuasive. Thus, the rejection of claims 19-36 under 35 U.S.C. 103 have been withdrawn.

Allowable Subject Matter
Claims 19-36 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 19, prior art of record fails to teach or suggest a method of measuring a flow rate of a fluid flowing along a path, the method comprising: transmitting a sequence of pairs of periodic signals through the fluid, the respective pairs of signals being transmitted in succession, the respective signals of each pair being transmitted in opposite directions along, and from opposite ends of, the path, wherein successive signals transmitted in the same direction are separated by intervals; determining a difference in propagation times of each signal of each pair along the path;  (Wilson, col. 4, lines 16-19; col. 7, lines 61-63; Ferencz, paras. [0059]-[0060]); determining a difference in propagation times of each signal of each pair along the path (Wilson, col. 8, lines 36-45); and determining a flow rate of fluid along the path based on the difference in propagation times of the signals of each pair along the path (Wilson, col. 8, lines 52-60); wherein a phase of each signal is altered with respect to a phase of at least one other signal of the sequence (Wilson, col. 7, lines 61-63; Ferencz, paras. [0059]).  
However, one of ordinary skill in the art before the effective filing date of the claimed invention would not have modified Wilson to include the teachings of Ferencz to provide the transmitting a sequence of pairs of periodic signals through the fluid, the respective pairs of signals being transmitted in succession, the respective signals of each pair being transmitted in opposite directions along, and from opposite ends of, the path, wherein successive signals transmitted in the same direction are separated by intervals since Wilson is directed to a method and apparatus including an ultrasonic 
Regarding independent claim 33, the closest prior art, Wilson (US 8,700,344 B2) in view of Ferencz (US2010/0095782 A1) discloses a controller for a flow meter, the controller being configured to (Wilson, col. 3, lines 56-62): generate activation signals that cause first and second transmitters of the flow meter to transmit a sequence of pairs of periodic measurement signals in succession to respective first and second receivers in opposite directions along, and from opposite ends of, a path along which fluid flows successive signals transmitted in the same direction being separated by intervals (Wilson, col. 4, lines 16-19; col. 7, lines 61-63; Ferencz, paras. [0059]-[0060]), wherein each activation signal is arranged such that a phase of the resulting measurement signal is altered with respect to a phase of at least one other measurement signal of the sequence (Wilson, col. 7, lines 58-63; Ferencz, para. [0059]); receive detection signals from the first and second receivers, each detection signal being indicative of arrival of a measurement signal at the respective receiver (Wilson, col. 8, lines 6-12); and process the detection signals to determine a difference in propagation times of each measurement signal along the path, and to determine a flow rate of fluid along the path based on the difference in propagation times of the measurement signals along the path (Wilson, col. 8, lines 26-35). 

Regarding independent claim 34, the closest prior art, Wilson (US 8,700,344 B2) in view of Ferencz (US2010/0095782 A1) discloses a flow meter, comprising: a measurement channel through which fluid flows along a path (Wilson, col. 3, lines 56-62); a first transmitter and a second transmitter that are spaced from each other within the measurement channel so as to transmit a sequence of pairs of periodic signals in succession through the fluid in opposite directions along, and from opposite ends of, the path, successive signals transmitted in the same direction being separated by intervals (Wilson, col. 4, lines 16-19; Ferencz, paras. [0059]-[0060]); a first receiver positioned within the measurement channel to receive periodic signals transmitted by the first transmitter (Wilson, col. 7 lines 58-63); a second receiver positioned within the 
However, one of ordinary skill in the art before the effective filing date of the claimed invention would not have modified Wilson to include the teachings of Ferencz to provide the transmitting a sequence of pairs of periodic signals through the fluid, the respective pairs of signals being transmitted in succession, the respective signals of each pair being transmitted in opposite directions along, and from opposite ends of, the path, wherein successive signals transmitted in the same direction are separated by intervals since Wilson is directed to a method and apparatus including an ultrasonic meter with two transceivers that transmit and receive a continuous tone in a narrow band simultaneously, with continuous feedback allowing for automatic adjustment of the transmitted signal to accommodate temperature variations (see col. 1, lines 54-60 of Wilson). If the continuous signal of Wilson is replaced with a sequence of signals where individual signals are separated by intervals, the real-time adjustment of Wilson does .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858